Citation Nr: 0426804	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-20 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
impotence and urinary incontinence based upon treatment by 
the Department of Veterans Affairs.



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1954 to 
November 1958.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

A review of the claims folder shows that the veteran was 
scheduled to appear at a hearing in Washington D.C. before a 
Veterans Law Judge in October 2004.  

In August 2004 the Board received a statement from the 
veteran indicating that he was unable to travel to Washington 
D.C. due to his health problems.  He requested that a hearing 
be scheduled at the RO.  The Board has determined that there 
is good cause for the veteran to be scheduled for a hearing 
before the Board at the RO.   

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran is to be scheduled, in 
accordance with the docket number of his 
appeal, for a hearing at the RO before a 
member of the Board.  The RO should 
notify the veteran of the date, time and 
place of the hearing by letter mailed to 
his address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.  After the veteran has been 
afforded an opportunity to appear at a 
hearing before a Veterans Law Judge, the 
RO should take appropriate action to 
review the case, including any indicated 
development.   

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




